Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 USC 103(a) as being unpatentable over Alamouti et al. US 2010/0033390 
 
     As to claim 1, Alamouti teaches (see fig.3) a scattering panel (array of scattering reflectors 326 and other reflectors not shown in fig.3, see [0036])  configured for redirecting signals (303/313/323), the scattering panel comprising: a plurality of facets 326, wherein: each facet of the plurality of facets faces in a different direction to at least one other facet of the plurality of facets (see fig.3, the plurality of facets 326 are faced in different directions to the respective other facets); each facet comprises a conductive planar surface of one of a plurality of sheet-like members of the scattering panel ([0045-0046] teaches metallic material, i.e. conductive surface, for the sheet-like members 326 in fig.3, which are clearly shown to be planar); and members of 
While Alamouti doesn’t expressly teach the system is for a train station. Alamouti does teach the system may be used in other locations such as airports, shopping malls, etc (esp. c.f. [00040]). 
It would be obvious to modify Alamouti by applying the system in fig.3 to a train system for the benefit of incorporating the directional communication system in a variety of locations in which train station is roughly comparable to for instance, an airport as suggested by Alamouti [0040].      As to claim 2, Alamouti teaches the scattering panel of claim 1, wherein (see fig.3) the plurality of adjacent concave reflectors comprises a first concave reflector and a second concave reflector (see fig.3 there are two concave reflectors “V-shaped” at either end comprises the first and second recited reflectors); and wherein the first concave reflector is connected to the second concave reflector along a first intersection (along the length of the system from one end to another, see fig.3), along which facets of the first concave reflector and facets of the second concave reflector meet at an angle (see fig.3).

It would be obvious to modify Alamouti by adapting the system to more than 90 degrees especially as the system is a wide-angle system ([0026]).
     As to claim 3, Alamouti teaches the scattering panel of claim 2, wherein (see fig.3) the second concave reflector (there are four “V”-shaped reflectors 326, let the left most V-reflector 326 be the first reflector, the middle two forming a second and third, and the right-most V-shaped reflector comprising a fourth reflector) is connected to a third concave reflector along a second intersection along (the intersection of the middle two reflectors is shown to be different, see fig.3) which facets of the second concave reflector and facets of the third concave reflector meet at an angle (see fig.3).
Alamouti doesn’t expressly teach the angle is greater than 180 degrees. However, N.B., in figs.5a-5C a variety of angles is possible. 
It would be obvious to modify Alamouti by adapting the system to more than 180 degrees especially as the system is a wide-angle system ([0026]).
     As to claim 4, Alamouti teaches the scattering panel of claim 3, wherein the first concave reflector is connected to an opposite edge of the second concave reflector from the third concave reflector (one edge is pointing to the right, another edge pointing to the left, see fig.3).     As to claim 5, Alamouti teaches the scattering panel of claim 3, wherein the facets of the first concave reflector that are adjacent to the first intersection extend from the first intersection in a claim 6, Alamouti teaches the scattering panel of claim 3, further comprising a fourth concave reflector (fig.3, the right most V-shaped reflector 326) coupled to the third concave reflector (middle V-shaped reflector 326), the fourth concave reflector comprising a first face configured to reflect signals towards the third concave reflector (see fig.3).     As to claim 7, Alamouti teaches the scattering panel of claim 6, wherein the fourth concave reflector is shaped as an inverted triangular prism (see the inverted triangular shape of the right-most V-shaped reflector 326; N.B., “shaped as” is a generic modifier that doesn’t necessarily connote a specific inverted triangular prism shape and further no specific inverted triangular prism shape is even specified so the inverted triangular shape in fig.3 suffices until applicant specifies these two metrics).     As to claim 8, Alamouti teaches the scattering panel of claim 6, comprising a plane of symmetry along the length of the fourth concave reflector (no specific plane of symmetry is specified so any plane of symmetric along any length or side or edge of the reflector suffices, there are a plurality of such planes in fig.3).claim 9, Alamouti teaches the scattering panel of claim 3, wherein at least one of the first and second intersections comprise a curved surface (any of the four V-shaped reflectors is a curved surface because Applicant has not defined the requisite degree of “curved” so any bend of any angle suffices).     As to claim 10, Alamouti teaches the scattering panel of claim 1, wherein each concave reflector from the plurality of adjacent concave reflectors comprises two facets provided by two sheet-like elements connected to one another along an edge perpendicular to at least one intersection between the concave reflector and at least one other concave reflector from the plurality of adjacent concave reflectors (see fig.3, the four V-shaped reflectors 326 they are each comprised of two sheets forming the “V” shape along edge perpendicular as recited).     As to claim 11, Alamouti teaches the scattering panel of claim 10, wherein the two sheet-like elements of each concave reflector are connected to one another at an angle less than 180 degrees (see fig.3, the angle is about 90 degrees).     As to claim 12, Alamouti teaches the scattering panel of claim 1, wherein the scattering panel is configured to reflect signals received from a first direction into a second direction transverse to the first direction (see fig.3, the reflection is shown in fig.3 to be a different direction transverse to the initial direction for 303/323).     As to claim 13, Alamouti teaches the scattering panel of claim 12, wherein the scattering panel is configured to reflect signals received from a third direction parallel to the first direction, .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-21 are rejected under 35 USC 102(a)(1) as being anticipated by Alamouti, of record.
     As to claim 14, Alamouti teaches a scattering panel comprising: a trapezoidal prism comprising a base (see figs.6a-6c showing trapezoidal prisms with bases), a front face 602 and a pair of side faces 604, wherein each side face connects an edge of the base to an edge of the front face (see figs.6a-6c); a pair of plate-like fins 606/608 comprising a front face and a back face, the fins extending from either side of, and parallel to, the base of the trapezoidal prism (see figs.6a-6e); and an inverted triangular prism (the V-shaped inverted triangular shape 326 configuration in fig.3), wherein an apex edge of the triangular prism is connected along its length to the center of the front face of the trapezoidal prism to divide the front face into a first side and a second side (see figs.6a-6c in conjunction with fig.3); wherein each of the first and second sides of the front face of the trapezoidal prism, the side faces of the trapezoidal prism, and the front face of the plate-like fins comprises electrically conductive facets for reflecting signals (see [0055-0056] regarding reflective conductive facets).     As to claim 15, Alamouti teaches the scattering panel of claim 14, wherein each side of the front face of the trapezoidal prism, the side faces of the trapezoidal prism, and the front faces of the plate-like fins, comprises a pair of reflective facets (reflective facets i.e. conductive material and reflective material see [0056] and figs.6d-6e for detail and fig.3 that shows the reflection of the signals).     As to claim 16, Alamouti teaches the scattering panel of claim 15, wherein each pair of facets comprises a first facet connected to a second facet of the pair along an edge (see fig.3 and figs.6a-6e) at an angle less than 180 degrees (about 90 degrees, see the recited figures).     As to claim 17, Alamouti teaches the scattering panel of claim 15, wherein the pair of reflective facets defines a concave reflector (concave structure shown in fig.3, at least four of the 326 reflectors have a concave structure).      As to claim 18, Alamouti teaches the scattering panel of claim 14, wherein each of the side faces of the trapezoidal prism is connected to the front face along an intersection, the intersection comprising a curved ridge (no requisite degree of ‘curved’ is specified so any angle suffices; see fig.3, the intersection is curved along the faces).     As to claim 19, Alamouti teaches the scattering panel of claim 14, wherein each of the side faces of the trapezoidal prism is connected to a corresponding one of the plate-like fins (see fig.3 and figs.6a-6e).     As to claim 20, Alamouti teaches the scattering panel of claim 14, wherein the triangular prism comprises a first slanted face and a second slanted face (one slanted right and one slanted left see fig.3), and wherein: the first slanted face is configured to reflect signals towards the first side of the front face of the trapezoidal prism (see fig.3 reflection 303/313/323), and the second slanted face is configured to reflect signals towards the second side of the front face of the trapezoidal prism (see reflection in fig.3 and also in figs.6a-6e, which shows the angles that will cause slanted reflection to opposite sides about the faces in the prism shape).     As to claim 21, Alamouti teaches the scattering panel of claim 14, wherein the inverted triangular prism and the trapezoidal prism are aligned such that the scattering panel comprises a plane of symmetry about the center of the inverted triangular prism and the trapezoidal prism (see fig.3 and figs.6a-6e, the plane of symmetry is shown about the center of the V-shaped reflector 326).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646